DETAILED ACTION
This action is in response to the amendments filed on Nov. 14th, 2020. A summary of this action:
Claims 23-36 have been presented for examination.
Claims 24-35 were amended
Claims 1-22 were cancelled
Claims 26 and 30 are objected to for informalities 
Claims 23-32, 34-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claim(s) 23, 25-26, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Scratchapixel, “Ray Tracing: Rendering a Triangle”, accessed via WayBack Machine with an archive date of May 2015, URL: www(dot)scratchapixel(dot)com/lessons/3d-basic-rendering/ray-tracing-rendering-a-triangle/barycentric-coordinates
Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Reddy et al., “Quadtree-Based Triangular Mesh Generation for Finite Element Analysis of Heterogeneous Spatial Data”, 2001
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Fu et al., “An Improved Texture Mapping Model Based on Mesh Parameterization in 3D Garments”, 2014
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Zhang et al., “Remanufacturing-oriented geometric modelling for the damaged region of components”, 2015
Zhang was provided in the IDS on 11/15/2021
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 26 and 30 are objected to because of the following informalities:
Claim 26 recites “the unique point” however this was not previously recited. The Examiner suggests amending this to recite a unique point
Claim 30 recites in part “the internal facet parameters” however this was not previously recited. The Examiner suggests amending this to recite “an affine transformation of internal facet parameters…” or the like
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32, 34-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are rejected due to dependency. 

Claim 23 recites the limitation " storing the modified parameterisation of the scan data".  There is insufficient antecedent basis for the recitation of “the modified parameterisation of the scan data” in the claim, wherein the claim previously recites “modified parameterisation for each triangle of the mesh data representation…” – it is not clear if the “storing the modified …” is referring back to the previously derived “modified parameterisation…” or a new element as “…the scan data” portion was not previously recited. 
   The Examiner infers that this is intended to refer to the modified parameterization of the mesh data, as this is what was previously recited in the claims. 

Claims 34-35 recite, in part: “…the representation of the modelled part” however claim 33 recites “a mesh representation of a part of a product”, “a mesh data representation relating to a part”, and “an updated representation of the modelled part” – as such, claims 34-35 lack sufficient antecedent basis because it is not clear which representation “the representation” is referring to in claims 34-35.
For purposes of Examination, the Examiner infers, in view of ¶ 65 in the instant specification, that this is referring to the updated representation.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claim 23 is directed towards the statutory category of a process.	
Claim 33 is directed towards the statutory category of an apparatus.
Claim 36 is directed towards the statutory category of an article of manufacture. 
	
Claim 36 is rejected under a similar rationale as claim 33. 

Step 2, Claims 23 and the dependents thereof
Step 2A – Prong 1
Claim 23 recites an abstract idea of a mathematical concept of:
A method …the method comprising…
extracting a natural parameterisation of each triangle of the mesh data representation, the natural parameterisation comprising an integer identifier of each facet and associated facet parameters, the facet parameters comprising a pair of u, v coordinates;
	deriving a modified parameterisation for each triangle of the mesh data representation of the part comprising a combination of the integer identifier and the facet parameters;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claim recites a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
of defining a point on a mesh representation -– this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
communicating the point to a boundary representation model …- this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
communicating the modified parameterisation to the boundary representation model; - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
and, storing the modified parameterisation of the scan data. - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…a part of a product…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a mesh data representation relating to a part of the product, the mesh data representation comprising a plurality of triangles each representing a facet;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
of defining a point on a mesh representation -– this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
communicating the point to a boundary representation model …- this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
communicating the modified parameterisation to the boundary representation model; - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”
and, storing the modified parameterisation of the scan data. - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…a part of a product…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a mesh data representation relating to a part of the product, the mesh data representation comprising a plurality of triangles each representing a facet;

As such, the claim is directed to a mathematical concept without significantly more.

Regarding the dependent claims
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.” – such is the case with some of the dependent claims below which recite both a mental process and a mathematical concept. 
Claim 24 recites addition steps in the math concept, including the use of a formula in textual form 
Claim 25 recites a mental step of providing a judgement/opinion/evaluation of “providing an updated representation of the modelled part” wherein this step is recited with such generality that it does not preclude a person from performing this step mentally, or with the assistance of pen and paper. To clarify, the Examiner notes that the claim recites “providing an updated representation of the modelled part”, e.g. providing a mental updated evaluation of the modelled part
Claim 26 recites an insignificant extra-solution activity of mere data gathering followed by a step of the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)” (MPEP § 2106.05(f)); as to the identification of the point on the mesh this is considered as a mental step of providing an observation.   
Claims 27-29 recite mental process steps of a person mentally providing an evaluation/observation – to clarify, these are steps of mapping “identifiers” to “a spiral of unit squares about the origin” wherein these steps are recited in such a high degree of generality that they do not preclude a person from mentally performing these steps
Claim 30 recites a step in the mathematical concept
Claim 31 is an insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated
Claim 32 is an insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated 

As such, the claims are directed towards both a mathematical concept and a mental process without significantly more.

Step 2, Claims 33, 36, and the dependents thereof
Step 2A – Prong 1
	Claim 36 is rejected under a similar rationale as claim 33.

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.” – such is the case with some of the dependent claims below which recite both a mental process and a mathematical concept. 

Claim 33 recites an abstract idea of a mathematical concept of:
	extracting a natural parameterisation of each triangle of the mesh data representation, the natural parameterisation comprising an integer identifier of each facet and associated facet parameters, the facet parameters comprising a pair of u, v coordinates;
	deriving a modified parameterisation for each triangle of the mesh data representation of the part comprising a combination of the integer identifier and the facet parameters;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

The mental process recited in claim 33 is:
	providing an updated representation of the modelled part

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A data processing system comprising: at least a processor and accessible memory, the data processing system configured to define a point on a mesh representation of a part of a product and communicate the point to a boundary representation model, by executing a method comprising:
communicating the modified parameterisation…; - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…a part of a product…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a mesh data representation relating to a part of the product, the mesh data representation comprising a plurality of triangles each representing a facet;
…in response to a position request consequent to a user input receiving instructions of a selection of a point on the boundary representation model; and

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A data processing system comprising: at least a processor and accessible memory, the data processing system configured to define a point on a mesh representation of a part of a product and communicate the point to a boundary representation model, by executing a method comprising:
communicating the modified parameterisation…; - this is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”


	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…a part of a product…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a mesh data representation relating to a part of the product, the mesh data representation comprising a plurality of triangles each representing a facet;
…in response to a position request consequent to a user input receiving instructions of a selection of a point on the boundary representation model; and

As such, the claim is directed to both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claims 34 is considered as the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)” as per MPEP § 2106.05(f) wherein this includes an insignificant extra solution activity of selecting a particular data source/type of data to be manipulated “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” (as per MPEP § 2106.05(g)) 
Claim 35 is considered as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”

As such, the claims are directed towards both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 25-26, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796

Regarding Claim 23.
Liepa teaches:
	A method of defining a point on a mesh representation of a part of a product and communicating the point to a boundary representation model, the method comprising: (Liepa, abstract: “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model. A destination surface (that is a smooth surface) is obtained. The destination surface is tessellated to generate a mesh representation of the destination surface. A parameterization of the mesh representation is then generated. Reverse mapping is conducted from a point of a detail model surface to a point of the destination surface via the parameterization and mesh representation [points are communicated between a mesh and a B-rep model].” and see figure 1 this uses a “computer”; as to the surface being a part of a product: ¶ 7; 
as to the B-rep model ¶ 41: “Such geometry is referred to as a detail model and can be a spline surface (including NURBS [Non-Uniform Rational B-Spline] and Bezier surfaces), subdivision surface, implicit surface, algebraic surface, procedural surface, mesh surface, solid, volume, curve, point, multiple surfaces, collections of contiguous surfaces, and any other surface(s ), curve(s ), point(s), solid(s) or volume(s).”, also see ¶ 43: “The destination surface can be a spline surface (including NURBS [Non-Uniform Rational B-Spline]and Bezier surfaces), subdivision surface, implicit surface,  algebraic surface, procedural surface, mesh surface, boundary surface ( of a solid or volume), curve, multiple surfaces, collections of contiguous surfaces, and any other surface(s) or curve(s)” – these are examples of a B-rep model, see ¶ 54 of the instant specification)
	obtaining a mesh data representation relating to a part of the product, the mesh data representation comprising a plurality of triangles each representing a facet; (Liepa, ¶¶ 62-63: “…In this regard, the destination 404 surface may be obtained in response to the user selecting the destination at step 306 of FIG. 3…At step 1002, the destination surface 404 is tessellated to create/ generate a mesh representation of the (smooth) destination surface 404.”; as to this being a triangular mesh see ¶ 14: “The mapping is defined from the flattened triangles to the triangles of the destination surface tessellation, and then as a projection ( or a closest point determination) from the tessellation triangles to the destination surface.”, as to the facet, see ¶ 53 of the instant specification: “A facet is a triangular region of a plane.”, e.g. Liepa’s “triangles”  
As to the surface being a part of a product: ¶ 7: “In 3D modeling, animation, effects, and rendering applications, it is desirable to place and display one object (referred to as a detail model) onto another object (referred to as a destination). For example, a company logo may be copied or placed onto the front hood of an automobile or the side of a shoe. In another example, a semi-soft rubber disc may be wrapped around a cylindrical surface”)
	extracting a natural parameterisation of each triangle of the mesh data representation, the natural parameterisation comprising an …identifier of each facet and associated facet parameters, the facet parameters comprising a pair of u, v coordinates; (Liepa, ¶ 64: “At step 1004, a new parameterization of the tessellated destination 404 (i.e., the mesh) is generated. The new parameterization is unrelated to the ( original) intrinsic parameterization, and provides a new UV coordinate for every vertex [of every triangle] of the mesh. Mesh parameterization can be interpreted as a flattening operation. For example, if the UV coordinate is a point on the XY-plane, since every mesh vertex has a new UV coordinate that can be mapped to an XY position, the result is a flattening of the curved mesh surface ” 
as to this including an identifier, see ¶ 66: “At step 1006, a reverse mapping is defined from the new parameterization to the destination surface (e.g., via the parameterization and mesh representation). In this regard, step 1006 may be viewed as a process wherein the detail model 402 is overlayed onto the flattened mesh and for every point of the detail model surface 402 ( e.g., each point of the detail model 402 may be mapped to a point of the destination surface which may be a point on or in the vicinity of the destination surface), the appropriate triangle of the flattened [previously parametrized] mesh is identified. With the triangle, embodiments work backwards and identify the triangle on the original unflattened mesh which in turn is utilized to identify the actual point on the original destination surface 404.”  as the triangle is identified in both the parameterized and the original meshes, a skilled person would have inferred that there was an identifier associated with each triangle
	deriving a modified parameterisation for each triangle of the mesh data representation of the part comprising a combination of the … identifier and the facet parameters; (Liepa, ¶ 75: “For example, after the mesh representing the destination surface is parameterized (i.e., at step 1004), the flattened mesh can be resealed in UV space so that it has the same area as the unflattened mesh [example of deriving a modified parameterization, as this is modifying the first parameterization]. As a result, the mapping from the detail model to the destination surface can be approximately size preserving.” – to clarify on the combination of the identifier and facet parameters, this results in the parameterized/”flattened mesh” having “the same area as the unflattened mesh” – this would have still comprised the mesh itself, wherein each triangle of the mesh has a combination of the associated facet parameters (as it is still “in UV space”) for each triangle and the identifier for each triangle such that as per ¶ 66: “…the appropriate triangle of the flattened [previously parametrized] mesh is identified…”)
	communicating the modified parameterisation to the boundary representation model; (Liepa, first see ¶ 41 and ¶ 43 as cited above, the “detail model” and “destination surface” “can be a spline surface (including NURBS…”) – i.e. in some embodiments, either one of these, or both of these, may be a B-rep model, and ¶ 75 for an example of a modification of the parameterization
	then see ¶¶ 66-67: “At step 1006, a reverse mapping is defined from the new parameterization to the destination surface (e.g., via the parameterization and mesh representation)… In other words, the mapping proceeds from the detail model to the flattened destination 404 version to the curved destination 404 version, to the original destination 404 surface. Such a reverse mapping is enabled based on the mappings ( e.g., the generation of the new parameterization 1004 may result in the use of a mapping to/from the tessellated destination surface from/to the flattened tessellated destination surface) ( e.g., the tessellated destination surface may produce/result in a mapping to/from the mesh representation from/to the original destination surface) obtained during the steps 1002 and 1004.” – i.e. the mapping/modified parameterization is communicated to both the detail model and the destination surface, wherein either one of these, or both of them, are a B-rep model as per ¶ 41 and ¶ 43)
	and, storing the modified parameterisation of the scan data. (Liepa, see ¶ 30: “Generally, the program 108 comprises logic and/or data [including the modified parameterization which is part of this program] tangibly embodied in or readable from a device, media, carrier, signal, or computer-readable medium, e.g., data storage device 104, which could include one or more fixed and/or removable data storage devices 104, such as a zip drive, floppy disc drive, hard drive, CD-ROM drive, tape drive, etc. connected directly or indirectly to the computer 100, one or more remote devices coupled to the computer 100 via a data communications device, etc.”)

Liepa does not explicitly teach: the identifier being an integer

Co teaches: integer identifier (Co, ¶ 22: “…A triangle record may include an integer triangle identifier and an integer mesh identifier…”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liepa on “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model” (Liepa, abstract) with the teachings from Co on “converting data stored as triangle meshes to octree cubes in a compressed state” (Co, ¶ 22) The motivation to combine would have been that this would have “allow[ed] for faster intersection testing” (Co, ¶ 22).

Regarding Claim 25.
Liepa teaches:
	The method according to claim 23 , further comprising:
	providing an updated representation of the modelled part. (Liepa, ¶ 70: “Thus, rather than merely mapping the detail model 402 to a mesh representation of the destination 404, embodiments of the present invention map the detail model 402 to the actual original destination 404. In addition, steps 1002-1006 may be performed dynamically and interactively in real time as the detail model 402 is manipulated with respect to the surface (e.g., as described above in the user interface).” – updated representations are “dynamically” provided)

Regarding Claim 26.
Liepa teaches:
	The method according to claim 23 , further comprising:
	in response to a position request consequent to a user input receiving instructions of a selection of a point on the mesh representation of the modelled part, communicating the integer facet identifier and the unique point together to the boundary representation model to identify the point on the mesh. (Liepa, ¶ 43: “Once a destination has been selected, the user may be prompted to accept the conform destination or to finalize the conform operation. In the case of the destination being a surface curve or a surface point [a selected point], the detail model will still be mapped onto the surface to which these entities belong. The curve or point merely acts as a constraint on the placement of the detail model. It may be noted that the process for selecting the detail model surface, selecting a tool to perform the conform operation, the user selecting the destination surface, and the displaying of the detail model surface mapped to the destination surface may be performed in any temporal order… All such surface(s) can be tessellated (e.g., the tessellation of a mesh is the mesh itself). [i.e., a selected surface point is on the mesh]”  - as to the communication, see ¶¶ 62-67 as cited above, wherein as stated by Liepa ¶ 43 “the tessellation of a mesh is the mesh itself” with respect to ¶ 63
to clarify, ¶¶ 66-67: “…In this regard, step 1006 may be viewed as a process wherein the detail model 402 [a B-rep model, see ¶ 41] is overlayed onto the flattened mesh [the parameterization is communicated to the B-rep model] and for every point of the detail model surface 402 ( e.g., each point of the detail model 402 may be mapped to a point of the destination surface which may be a point on or in the vicinity of the destination surface [as this is every point, this would include a unique point]), the appropriate triangle of the flattened mesh is identified. With the triangle, embodiments work backwards and identify the triangle on the original unflattened mesh which in turn is utilized to identify the actual point on the original destination surface 404… In other words, the mapping proceeds from the detail model to the flattened destination 404 version to the curved destination 404 version, to the original destination 404 surface.”, wherein as per ¶ 41 the “detail model” may also be a B-rep model, e.g. a “NURBS” based model – i.e. the facet identifiers and all points, including a unique point, are communicated to both the detail model [which as per ¶ 41 includes being a B-rep model] and the destination surface as part of the mapping and reverse mapping processes)


Regarding Claim 33.
Claim 33 is rejected under a similar rationale as claim 23, wherein Liepa teaches: 
	A data processing system comprising: at least a processor and accessible memory, the data processing system configured to define a point on a mesh representation of a part of a product and communicate the point to a boundary representation model, by executing a method comprising: (Liepa, abstract: “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model. A destination surface (that is a smooth surface) is obtained. The destination surface is tessellated to generate a mesh representation of the destination surface. A parameterization of the mesh representation is then generated. Reverse mapping is conducted from a point of a detail model surface to a point of the destination surface via the parameterization and mesh representation.” and see figure 1 this uses a “computer”; as to the B-rep model see ¶ 41 and ¶ 43)
	…
	communicating the modified parameterisation in response to a position request consequent to a user input receiving instructions of a selection of a point on the boundary representation model; (Liepa, see ¶ 62: “…In this regard, the destination 404 surface may be obtained in response to the user selecting the destination at step 306 of FIG. 3…”, to clarify, ¶ 43: “Once a destination has been selected, the user may be prompted to accept the conform destination or to finalize the conform operation. In the case of the destination being a surface curve or a surface point, the detail model will still be mapped onto the surface to which these entities belong. The curve or point merely acts as a constraint on the placement of the detail model…The destination surface can be a spline surface (including NURBS [Non-Uniform Rational B-Spline] and Bezier surfaces), subdivision surface, implicit surface, algebraic surface, procedural surface, mesh surface, boundary surface ( of a solid or volume), curve, multiple surfaces, collections of contiguous surfaces, and any other surface(s) or curve(s). [examples of B-rep models]”, and see ¶ 75 for the modified parameterization as cited above)
	and, providing an updated representation of the modelled part. (Liepa, ¶ 70: “Thus, rather than merely mapping the detail model 402 to a mesh representation of the destination 404, embodiments of the present invention map the detail model 402 to the actual original destination 404. In addition, steps 1002-1006 may be performed dynamically and interactively in real time as the detail model 402 is manipulated with respect to the surface (e.g., as described above in the user interface).” – updated representations are “dynamically” provided)

Regarding Claim 34.
Liepa teaches:
	The system according to claim 33, further comprising:
	a display configured to output the representation of the modelled part.  (Liepa, figure 1 shows a “Display Device” for displaying the “Program”, and ¶ 70: “In addition, steps 1002-1006 may be performed dynamically and interactively in real time as the detail model 402 is manipulated with respect to the surface (e.g., as described above in the user interface).”, e.g. ¶ 74: “The system may then proceed to display the mapped detail model 402 on the destination 404 in accordance with the specified settings (e.g., by the user via the user interface methods described above).”)

Regarding Claim 35.
Liepa teaches:
	The system according to claim 33 , further comprising:
	a store to store the representation of the modelled part. (Liepa, see ¶ 30: “Generally, the program 108 comprises logic and/or data [including the representation of the part] tangibly embodied in or readable from a device, media, carrier, signal, or computer-readable medium, e.g., data storage device 104, which could include one or more fixed and/or removable data storage devices 104, such as a zip drive, floppy disc drive, hard drive, CD-ROM drive, tape drive, etc. connected directly or indirectly to the computer 100, one or more remote devices coupled to the computer 100 via a data communications device, etc.”)

Regarding Claim 36.
Claim 36 is rejected under a similar rationale as claim 33 above, wherein Liepa teaches: 
	A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to perform a method to define a point on a mesh representation of a part of a product and communicate the point to a boundary representation model, the method comprising: (Liepa, abstract: “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model. A destination surface (that is a smooth surface) is obtained. The destination surface is tessellated to generate a mesh representation of the destination surface. A parameterization of the mesh representation is then generated. Reverse mapping is conducted from a point of a detail model surface to a point of the destination surface via the parameterization and mesh representation.” and see figure 1 this uses a “computer”; as to the B-rep model see ¶ 41 and ¶ 43)

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Scratchapixel, “Ray Tracing: Rendering a Triangle”, accessed via WayBack Machine with an archive date of May 2015, URL: www(dot)scratchapixel(dot)com/lessons/3d-basic-rendering/ray-tracing-rendering-a-triangle/barycentric-coordinates

Regarding Claim 24.
Liepa, in view of Co, does not explicitly teach:
	The method according to claim 23, wherein the step of deriving a modified parameterisation comprises:
	identifying first, second and third vertices of each facet, identifying first and second axes of each facet and defining a unique point within the facet as the sum of the origin, a constant multiple of the first axis and a constant multiple of the second axis, where the constants are greater than or equal to zero and the sum of the constants is less than or equal to one. 

Scratchapixel teaches: 
The method according to claim 23, wherein the step of deriving a modified parameterisation comprises:
	identifying first, second and third vertices of each facet, identifying first and second axes of each facet and defining a unique point within the facet as the sum of the origin, a constant multiple of the first axis and a constant multiple of the second axis, where the constants are greater than or equal to zero and the sum of the constants is less than or equal to one. (Scratchapixel, pages 1-2, the paragraph and equations split between the pages: “You can also simply use two coordinates (let's say u and v) [e.g., Liepa, ¶ 64 “UV coordinate”] to express the coordinates of P [a unique point] in a two dimensional coordinate system defined by its origin (A) and the edge AB and AC [the axes of the triangle] (pretty much like expressing 2D points in the orthogonal two-dimensional coordinate system defined by an x- and y-axis. The only difference in our case is that AB and AC are not necessarily orthogonal and that the origin of this coordinate system is A [the axes were identified based on identified vertices A, B, and C]). Anyway, just to say that you can define a position [a unique point] inside the triangle with the equation P=A+u∗AB+v∗AC (where u≥0 and v≥0 and u+v≤1) [the sum, including that the constants are =>0 and the sum of the constants <=1] This equation can read as, "starts from A, move a little bit in the direction of AB, then a little bit in the direction of AC and you will find P". Now if you develop this equation you can write: …” – to clarify on the BRI of this limitation, see the instant specification ¶ 83 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liepa, as modified above by Co, on a system “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model” wherein this includes “A parameterization of the mesh representation is then generated” (Liepa, abstract)  wherein this is into “a new UV coordinate” system (¶ 64 of Liepa) with the teachings from Scratchapixel on using “Barycentric coordinates” for a “triangle” (Scratchapixel, ¶ 1). The motivation to combine would have been that “If the barycentric coordinates are used to compute the position of a point located on the triangle using the triangle vertices, we can interpolate any other data defined at the triangle's vertices (like for example the color) in the exact same way. In other words, barycentric coordinates are used to interpolate vertex data across the triangle's surface (the technique can be applied to any data type, float, color, etc.)…” (Scratchapixel, page 4, ¶ 1).  

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Reddy et al., “Quadtree-Based Triangular Mesh Generation for Finite Element Analysis of Heterogeneous Spatial Data”, 2001

Regarding Claim 27.
Co teaches: 
	The method according to claim 23, wherein the integer facet identifiers are mapped onto a spiral of unit [cube] about the origin (Co, ¶ 22: “The compressed list of integers may then be stored as an octree cube”, as clarified in ¶¶ 40-42: “FIG. 3 is a simplified visual representation of this grouping. Cube 310 is a representation of a first 3D grid having 64 grid cells 312. Cube 320 is a representation of a second 3D grid having 8 grid cells 322. Each grid cell 322 of cube 320 contains 8 grid cells 312 of cube 310. The number of grid cells of the first 3D grid which are associated with a particular grid cell of the second 3D grid may be depend upon the number of cells used in the first 3D grid. [0041] The triangular records from each grid cell of the second 3D grid cell may be encoded [mapped] as a list of integers. This list of integers may include the number of triangles in the cell as well as the integer mesh identifiers and integer triangle identifiers for all of the triangles of that grid cell of the second 3D grid… All of the values of the list of integers may then be compressed. For example, the integer values may be run length- encoded. The result is a single octree cube.” – to clarify, see figure 3, # 322 which shows that 8 unit cubes spiraling around the origin for the octree cube to which the integer values are mapped to)

Liepa, in view of Co does not explicitly teach: unit squares 

Reddy teaches: unit squares (Reddy, see figure 1 which shows “An example illustrating the region quadtree and balanced quadtree decomposition of an image” – to clarify, Co ¶ 22 teaches the use of an “Octree”, wherein Reddy teaches the 2D version of a “quadtree” which is a spiral of unit squares as visually shown in figure 1 of Reddy, as clarified in § 1.1 ¶ 1: “The basic concept of the quadtree decomposition consists of enclosing the domain Ω into a bounding box Β(Ω), usually a square, corresponding to the root of the spatial decomposition tree. This box is subdivided into four equally sized sons, one in each of the four directions: North-East (NE), North-West (NW), South-West (SW), and South-East (SE), each of which is in turn recursively subdivided until a stopping criterion2 is reached based on the local geometry of the domain (e.g., the local curvature of the boundary) or user-defined maximum refinement.” – i.e. each subdivision level is a level of unit squares that are “equally sized”, and wherein this algorithm may be configured via the “user-defined maximum refinement” and input data source such that all squares in the quadtree are “equally sized” – such a configuration would have resulted in a spiral of unit squares; 
the Examiner also notes that there would have also been an obvious variation of Reddy’s algorithm which would have also resulted in a spiral of unit squares – specifically, § 1.1 ¶ 2: “…In order to overcome this, it is a normal practice to impose the balancing condition: no node in the quadtree should be adjacent to one less than one-half its size. This condition is known as 2:1 rule,” – it would have been obvious to have set this rule to a 1:1 rule, i.e. that each adjacent node should be “equally sized” as this would have also resulted in a balanced tree wherein this would have also resulted in a spiral of unit squares

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liepa, as modified above, on “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model” (Liepa, abstract)  with the teachings from Reddy on “a simple algorithm for triangulating the solution domain represented in Images” (Reddy, abstract) The motivation to combine would have been that “…The motivation of this paper has been the will to design a robust and efficient algorithm capable of handling domains of arbitrary heterogeneity represented in (preprocessed) digital images. The ultimate goal is to provide a quality triangular mesh generation tool, which can adapt itself to the heterogeneous boundaries in images.” (Reddy, page 1, ¶ 2)

Regarding Claim 28.
Reddy teaches: 
	The method according to claim 27, wherein two facets are mapped to each square. (Reddy, figure 6.3 shows this, e.g. 
    PNG
    media_image1.png
    141
    139
    media_image1.png
    Greyscale
)

Regarding Claim 29.
Reddy teaches: 
	The method according to claim 27 , wherein each triangle in the unit square is discrete (Reddy, figure 6.4 shows that the triangles are discrete, similar to figure 13 of the instant specification) and separated from a boundary of the unit square. (Reddy, figure 6.4 provides examples of this, e.g. 
    PNG
    media_image2.png
    109
    215
    media_image2.png
    Greyscale
 - to clarify on the BRI, Reddy shows that some of these triangles are separated from a boundary, e.g. the left-most triangle is separated from the right-side boundary of the unit square)

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Fu et al., “An Improved Texture Mapping Model Based on Mesh Parameterization in 3D Garments”, 2014

Regarding Claim 30.
Liepa, in view of Co, does not explicitly teach:
	The method according to claim 23, wherein the modified parameterisation comprises an affine transformation of the internal facet parameters of each facet. 

Fu teaches:
	The method according to claim 23, wherein the modified parameterisation comprises an affine transformation of the internal facet parameters of each facet. (Fu, § III.B, section titled “Mesh Parameterization”, ¶ 2: “…Our goal is to find a single parameterization of the entire
mesh, a piecewise linear mapping from the 3D mesh to the 2D plane, described by assigning 3D coordinates to each vertices. For triangle t , this 2D coordinates can be denoted as ut = {u0t , u1t , u2t} . Given this setup, the unique affine transformation P : U → T between the vertexes of triangle U and T is determined. First, the eigenvalue metric space [15] in the affine transformation of triangles can be defined in (3)…”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liepa, as modified above by Co, on a system “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model” wherein this includes “A parameterization of the mesh representation is then generated” (Liepa, abstract) with the teachings from Fu on “an efficient and simple mesh parameterization method is presented in this paper” (Fu, abstract). The motivation to combine would have been that Fu’s technique was “efficient and simple”.


Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepa et al., US 2008/0259077 in view of Co, US 2015/0154796 and in further view of Zhang et al., “Remanufacturing-oriented geometric modelling for the damaged region of components”, 2015

Regarding Claim 31.
Liepa, in view of Co does not explicitly teach:
	The method according to claim 23, wherein the mesh data is obtained from a physical sample of the part

Zhang teaches
The method according to claim 23, wherein the mesh data is obtained from a physical sample of the part (Zhang, see figure 2 including for the “Digitization of the damaged part” which results in a “STL mesh model” from “Scanning” a product, as clarified in § 2.2 # 1: “In this paper, we use the RE technology to obtain the digitized geometric model of the damaged part. Non-contact sensing techniques are used to acquire the sampled point clouds, and then the acquired point clouds are converted into a set of triangular meshes through registration, removing noise, triangulation, etc. Finally, the mesh model of the damaged part is output in the STL (Stereo Lithography) file format”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liepa, as modified above, on “A method, apparatus, and article of manufacture provide the ability to map a detail model to a destination while preserving the shape of the detail model” (Liepa, abstract)  with the teachings from Zhang on “…Important work to implement this technology is to construct the geometric model of the damaged or worn region, which lays the foundation for the computation of the tool path and the virtual digit repair...” (Zhang, abstract, see § 2.1 ¶ 2 to clarify as well as figure 2 and § 2.2) 
The motivation to combine would have been that “This method can avoid reconstructing the scanned mesh surface so the efficiency and accuracy of geometric modelling gets a lot of improving.” (Zhang, § 5 ¶ 1). An additional motivation to combine would have been that “…Recently, the development of the reverse engineering technology provides a feasible solution to the issue [4]… The cloud data can be converted to a set of triangular meshes, which forms the geometrical boundary of the damaged region. On the other hand, the CAD solid model of the damaged part represents the design requirements for the geometry and topology of the defect-free part. In addition, the CAD model of the damaged part is usually available” (Zhang, § 2.1, ¶ 1) – i.e. Zhang would have provided a technique to obtain a mesh model from “scanning” (fig. 2) as while the “CAD model…is usually available”, the mesh model may not be “available” without such “Digitization” (fig. 2).

Regarding Claim 32.
Reddy teaches: 
The method according to claim 31, wherein the mesh data is derived by scanning the physical sample. (Zhang, see figure 2 including for the “Digitization of the damaged part” which results in a “STL mesh model” from “Scanning” a product, as clarified in § 2.2 # 1: “In this paper, we use the RE technology to obtain the digitized geometric model of the damaged part. Non-contact sensing techniques are used to acquire the sampled point clouds, and then the acquired point clouds are converted into a set of triangular meshes through registration, removing noise, triangulation, etc. Finally, the mesh model of the damaged part is output in the STL (Stereo Lithography) file format”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berger et al., US 8,963,958 – see the abstract, see figures 12-15 and their accompanying descriptions 
Quilot et al., US 2014/0184598 – see the abstract, see figures 29-32, see ¶ 98, see ¶¶ 103-112
Grenfell, US 8,928,661, see the abstract, see figure 9, see figure 12, see col. 12 ¶ 2
Ray et al., “Periodic Global Parameterization”, 2006 –– see § 3: “The output of the solution mechanism described in the previous section is a set of Ui , Vi variables. These variables correspond to the sines and cosines of the unknown θi , φi coordinates that define the global parameterization. To construct a global parameterization from these Ui , Vi variables, we proceed as follows: Reconstruct a (θ, φ) parameterization over the simplest possible charts, that is, within each individual triangle (Section 3.1);..”, e.g. § 3.1 “Per Triangle Parametrization” 
Lindstrom et al., “Real-Time, Continuous Level of Detail Rendering of Height Fields”, 1996 – see § 4 including figure 2(b), see figure 5
Cignoni et al., “A general method for preserving attribute values on simplified meshes”, 1998 – see § 3.1, see figures 2-3 
Wuhrer et al., “Fully Automatic Texture Mapping for Image-Based Modeling”, 2006 – see § 4 including § 4.3 and figure 3
Balmelli et al., “Quadtrees for Embedded Surface Visualization: Constraints and Efficient Data Structures”, 1999 – see the abstract, see figures 2-3 and figure 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147